        Case 9:18-cv-00191-DLC Document 17 Filed 04/16/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


  MONIDA HEALTHCARE
  STAFFING SOLUTIONS, LLC,                        CV 18–191–M–DLC

                      Plaintiff,
                                                   ORDER
        vs.

  WELCOV HEALTHCARE, LLC,

                      Defendant.

      Plaintiff Monida Healthcare Staffing Solutions, LLC (“Monida”) moves to

dismiss this action without prejudice. (Doc. 16.) As Defendant Welcov

Healthcare, LLC has filed neither an answer nor a motion for summary judgment,

Monida may dismiss its case without an order from the Court. Fed. R. Civ. P.

41(a)(1)(A)(i).

      Accordingly, to the extent that Monida’s motion does not itself dismiss this

case, IT IS ORDERED that the motion (Doc. 16) is GRANTED, and this matter is

DISMISSED without prejudice.




                                       -1-
 Case 9:18-cv-00191-DLC Document 17 Filed 04/16/21 Page 2 of 2




DATED this 16th day of April, 2021.




                               -2-
